In a negligence action to recover damages for personal injuries sustained by plaintiff, defendant appeals from a judgment of the Supreme Court, Kings County, entered October 29, 1959, upon a decision bj^ the court, after a nonjury trial, awarding plaintiff $35,000: At the time of the accident, plaintiff was engaged in his work of unloading a truck at defendant’s freight station and loading platform, when a hi-lo vehicle, operated by defendant’s employee, struck him, knocked him down and ran over his foot. Judgment modified on the facts by reducing the award to $25,000 and by reducing the total amount accordingly. As so modified, the judgment is affirmed, without costs. Findings of fact which may be inconsistent herewith are reversed, and new findings are made as indicated herein. In our opinion, under all the circumstances, the award of $35,000 made by the trial court is excessive. Nolan, P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.